PER CURIAM.
By petition for writ of certiorari, Health America of Florida, Inc., seeks a review of a discovery order. We grant the petition and quash the order under review.
Respondents, Kerry and Mark Smith, filed suit against the petitioner, which operates Lake Butler Hospital, and two physicians who enjoyed privileges at the Lake Butler Hospital. Respondents sought production of certain documents, including the *784hospital’s personnel files concerning the two physicians. Petitioner responded, and moved for a protective order, asserting that the personnel files were maintained within the credentialling files of the two physicians, and that these documents were statutorily privileged and exempt from discovery. After an in camera inspection, the trial court ruled that the contents of the files were discoverable, except as to the minutes of the quality assurance committee.
Subsequent to the trial court’s order, the supreme court issued Cruger v. Love, 599 So.2d 111, (Fla.1992), in which it held that the privilege provided by sections 766.-101(5) and 395.011(9), Florida Statutes, protects any document “considered” by a medical review committee or board established for regulating staff privileges. As conceded by counsel for appellees at oral argument before this court, the decision in Cruger v. Love, supra, controls the disposition of this case, and we are therefore compelled to quash the lower court’s order for production of the hospital’s files. We express no opinion as to whether the statutory privileges are waivable.
The petition for certiorari is GRANTED, the order under review is QUASHED, and the cause is REMANDED for further proceedings consistent herewith.
SMITH, ZEHMER and WEBSTER, JJ., concur.